Citation Nr: 1342550	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  06-31 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an evaluation in excess of 50 percent from October 21, 2005 to November 13, 2006 for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Mr. Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1967 to November 1970 and February 1973 to 1976. 

This matter comes to the Board of Veteran's Appeal (Board) from a July 2010 Order by the United States Court of Appeals for Veterans Claims (Court), which endorsed a Joint Motion for Remand, vacated a January 2010 Board decision that denied an higher initial evaluation in excess of 50 percent for PTSD beginning October 21, 2005 and remanded for compliance with the terms of the Order.  (The parties to the Joint Motion did not appeal the grant of an initial 50 percent evaluation for PTSD prior to October 21, 2005 and that claim is therefore not on appeal.)  Also, in the January 2010, the Board remanded a claim for entitlement to a total disability rating (TDIU) beginning from October 21, 2005 for additional development.  

The Veteran had testified before the undersigned during a Board hearing at the RO in October 2009.  A copy of the hearing transcript has been associated with the claims folder.  The Travel Board hearing was sufficient to fulfill his right to a hearing under 38 C.F.R. § 20.700(a) (2013).  

In February 2010, the Board remanded the claims for a higher initial evaluation in excess of 50 percent for PTSD beginning October 21, 2005 and for TDIU for additional development. 

In a November 2012 rating decision, the RO granted an increased rating from 50 to 100 percent, effective November 14, 2006, for the Veteran's service-connected PTSD.  As he has not been granted the maximum rating available for the entire period on appeal, this does not reflect a full grant of benefits sought for the period from October 21, 2005 to November 13, 2006.  See AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Corchado v. Derwinski, 1 Vet. App. 160 (1991).  As such, the period from October 21, 2005 to November 13, 2006 remains on appeal.

The Board acknowledges that a claim for entitlement to a total disability rating due to individual unemployability (TDIU) was previously on appeal.  However, in the decision below, the grant of a 100 percent disability does render the issue of TDIU moot.  While VA has a duty to maximize a claimant's benefits includes consideration of whether his disabilities establishes entitlement to special monthly compensation (SMC) under 38 U.S.C.A. § 1114, SMC may be warranted if the Veteran has a 100 percent disability rating for a single disability, and VA finds that TDIU is warranted based solely on the disabilities other than the disability that is rated at 100 percent.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  Such a scenario is not present here, since the Veteran is service-connected only for PTSD.  A claim for TDIU is moot. 

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.


FINDING OF FACT

Resolving any doubt in the Veteran's favor, the evidence demonstrates that his PTSD has been manifested by symptomatology that more closely approximates total occupational and social impairment for the period from October 21, 2005 to November 13, 2006.  


CONCLUSION OF LAW

The criteria for a grant of 100 percent for PTSD for the period from October 21, 2005 to November 13, 2006 have been approximated. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.125-4.130, Diagnostic Code 9411 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the fully favorable determination in this case, no further discussion of compliance with VA's duties to notify and assist is necessary.

The Veteran seeks a higher initial evaluation in excess of 50 percent for the period from October 21, 2005 to November 13, 2006 for his PTSD disability.  He contends that his PTSD symptomatology has been severe and resulted in permanent disability throughout the entire period since October 21, 2005.  As noted in the Introduction, the matter of a higher initial evaluation for PTSD beginning on October 21, 2005 was vacated and remanded by the Court's 2010 Order and the RO awarded a 100 percent evaluation for PTSD disability, effective from November 14, 2006; as such, only the period from October 21, 2005 to November 13, 2006 remains on appeal.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Evaluation of a service-connected disorder requires a review of the veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Further, the entire recorded history, including medical and industrial history, is considered so that a report of a rating examination, and the evidence as a whole, may yield a rating which accurately reflects all elements of disability, including the effects on ordinary activity.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41. 

Because the appeal ensues from the Veteran's disagreement with the rating assigned in connection with the original grant of service connection and a subsequent grant of an increased rating, effective October 21, 2005, the potential for the assignment of separate, or "staged" ratings for separate periods of time, based on the facts found, must be considered.  Fenderson v. West, 12 Vet. App. 119 (1999). 

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. §§ 4.3, 4.7.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id. 

Under the General Rating Formula for Mental Disorders, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130 Diagnostic Code 9411.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id. 

Total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name, will be rated as 100 percent disabling.  Id. 

Under 38 C.F.R. § 4.130, the nomenclature employed in this portion of the rating schedule is based upon the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (American Psychiatric Association 4th ed. 1994) (DSM-IV). The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness. 

In the DSM-IV, a 41-50 rating indicates severe symptoms such as flat affect and circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school functioning, such as few friends and conflicts with peers or co-workers.  A 51-60 rating indicates moderate difficulty in social, occupational, or school functioning, such as few friends and conflicts with peers and co-workers, or a moderate level of impairment, such as flat affect, circumstantial speech, and occasional panic attacks.  Id.  A 61-70 rating indicates some difficulty in social, occupational, or school functioning or some mild levels of impairment, such as depressed mood and insomnia, but generally functioning well and has some meaningful interpersonal relationships.  Id.; see also Cathell v. Brown, 8 Vet. App. 539 (1996); Richard v. Brown, 9 Vet. App. 266, 267 (1996) (where the Court stated that a "GAF of 50 is defined as [s]erious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job)").

Having carefully considered the claim in light of the record and the applicable law, the Board is of the opinion that the evidence is at an approximate balance for an increased evaluation of a 100 percent for the period from October 21, 2005 to November 13, 2006 and the appeal will be allowed.

An October 21, 2005 Private PTSD Evaluation Letter from J. J., Ph. D, shows that the Veteran reported symptoms of combat flashbacks, lack of impulse control, hypervigilance, elevated startle response, depression, anxiety, trouble sleeping, nightmares, irritability, transient suicidal ideation, and an increased sense of distress.  Dr. J. observed that the Veteran's speech was clear and coherent; he was alert and oriented; his affect was labile; and his insight and judgment were intact. There was no evidence of thought disorders or delusions.  The Veteran was assessed with PTSD and assigned a GAF scaled score of 45 to 50.   Dr. J. also indicated that the Veteran's "vegetative symptoms interfere with his intimate and employment relationships."  

The record also contains a December 2005 statement from the Veteran's treating readjustment counselor at the Chico Veteran Center.  This statement shows that the Veteran has been receiving treatment for the past several for his severe PTSD symptomatology.  The Veteran Center counselor opined that the Veteran's "PTSD has had profound effect on him and his family over the years." 

The individual psychiatric and group treatment records from the Chico Veteran Center October 2005 to November 2006 show that the Veteran complained of depressed mood, intrusive thoughts, frequent nightmares, and flashbacks.  See October 26, 2005 Group Note; November 9, 2005 Group Note, January 11, 2006 Group Note; March 15, 2006 Group Note.  A May 2006 VA mental health treatment note shows that the Veteran was assigned a GAF scaled score of 48. 

The record contains statements from the Veteran, his family and his friends that attest to the nature and severity of the Veteran's PTSD symptomatology during this period.  See September 2006 statements in support of the case.  Collectively, these statements show that the Veteran reported, and his family and friends observed, his symptoms of anxiety attacks, intrusive thoughts, impulsive thoughts of wanting to hurt others, avoidance of people and activities, detachment, outbursts of anger and rage, social isolation and discomfort around people and groups, unemployment due to irritability and difficulty relating to people at work, tense family relations, and suicidal ideation, such as thoughts of wrecking his car.

The record also contains a November 2010 private psychological evaluation report by J. E. C., Ph.D., who constructed the report after a review of the record and clinical interview of the Veteran and his spouse via teleconference.  In this report, Dr. C. noted that a review of the medical records show that "since at least 2005, he has reported a full range of PTSD symptoms to numerous providers with a continual difficulty obtaining and maintaining substantially gainful employment."  It was noted that prior to 2005 the Veteran obtained work through his labor union, but these jobs did not last more than 6 month and he usually had three or more jobs a year.  In 2005, the Veteran reported that his labor union told that they "didn't need him anymore" and he found work months later with a friend who employed him as seasonal foreman on farm.  Dr. C. observed that this seasonal employment offered by his friend provided the Veteran with a protective environment that allows the Veteran to work by himself the majority of the time and accommodates for his flare-ups in his PTSD symptomatology.  The Dr. concluded that the Veteran has only been able to his maintain seasonal employment because of the protected work environment with a flexible work schedule, regular supervision, repetitive work tasks, and limited contact with other.  Based on a review of the entire record, Dr. C. opined that it was more likely than not that the Veteran has experienced the same severe level of PTSD symptomatology that have rendered him totally, and 100 percent, disabled since 2005.  

After a thorough analysis of the record, the Board finds the evidence of record more closely approximates the criteria for an increased evaluation of 100 percent.  Although there is no evidence of gross impairment in thought processes, disorientation, or memory loss, there is evidence that the Veteran's PTSD symptomatology totally impacts his occupation and social functioning for the period from October 21, 2005 to November 13, 2006.  

Collectively, during the applicable period, the evidence of record shows that the Veteran has significant impaired social and occupational functioning where he has difficulty being around others and relating to others.  In addition, nearly every record describes the Veteran's symptomatology as serious, as indicated by an assigned GAF scaled score between 45 and 50.   Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); (observing that GAF is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health- illness" under the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition.); see Richard v. Brown, 9 Vet. App. 266, 267 (1996).

The Board notes here that the symptoms listed in VA's general rating formula for mental disorders is not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service- connected mental condition that affect the level of occupational or social impairment.  Id. at 443.

Moreover, both Dr. J. and the Veteran Center readjustment counselor observed that the Veteran's PTSD symptomatology has resulted in significant impact on the Veteran's occupational and familial relationships.   Also, based on a review of the claims folder, Dr. C. concluded that the Veteran has been permanently and totally disabled as result of his PTSD symptomatology since 2005.  The Board acknowledges that the record demonstrates that the Veteran has been able to maintain his employment as a seasonal foreman on his friend's farm during the applicable period under appeal, however, the Board cannot ignore that the Veteran's employment involves a protected environment that accommodates for severe flare-ups in his PTSD symptomatology.  Without work in such a setting sympathetic to the Veteran's disability, the record demonstrates that the Veteran was unable to maintain employment as reflected by his inability to keep a job longer than six months. 

Pursuant to 38 C.F.R. § 4.7, when a question arises as to which of two ratings apply under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  In this case, there is a question as to whether the Veteran's PTSD symptoms warrant a 70 or 100 percent rating under diagnostic code 9411.  








	(CONTINUED ON NEXT PAGE)



Resolving all reasonable doubt in favor of the Veteran, the Board finds that the clinical signs and manifestations of the Veteran's symptoms more nearly approximate the criteria for a 100 percent schedular rating under diagnostic code 9411.  Accordingly, a total schedular rating for PTSD is assigned for the entire rating period.


ORDER

An increased total disability evaluation of 100 percent for PTSD for the period from October 21, 2005 to November 13, 2006, is granted, subject to the laws and regulations governing monetary awards.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


